DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a metal-air battery, classified in H01M 12/08.
II. Claims 12-22, drawn to a method of manufacturing a metal-air battery, classified in H01M 4/9016.
The inventions are independent or distinct, each from the other because: 
	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the metal0air battery of Group I can be made by another and materially different process than that of Group II (such as one that heat treats after applying the anode; or one that starts with a metal oxide cathode and disposes a bonding layer on top of that, and an electrolyte on top of that).
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(A) Separate classification thereof (as set forth above): This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. 
 (C) A different field of search (in light of the differences set forth above): Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together).
See MPEP §808.02.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Wanli Wu on April 25, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-22 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings received on September 11, 2020 are acceptable.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0260265 (Shimizu et al.) in view of US 2017/0222287 (Suzuki et al.) (as evidenced by the MSDS sheets for nickel and titanium dioxide). 
	As to claim 1, Shimizu et al. teach a metal-air battery (abs indicates air battery; metal anode in para 0079) comprising: an anode layer comprising a metal (i.e. lithium metal; para 0079); a cathode layer comprising an electrically conductive material (carbon exemplified; para 0059); a solid electrolyte layer between the anode layer and the cathode layer (i.e. conductive glass ceramic; para 0061); and a bonding layer (nickel metallic mesh of first current collector [14]; para 0062), disposed between the cathode layer [12] and the solid electrolyte layer [13], and bonding the cathode layer to the solid electrolyte layer (via the assembly) (fig. 1-2).  (Note: At the very least, electrostatic bonding between the structures exist, which would read on the claim language barring further specification regarding the bonding.  Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Also, limitations appearing in the specification but not recited in the claim are not read into the claim.  See In re Zletz, 893F.2d 319, 321-22,13 USPQ2d, 1320, 1322 (Fed. Cir. 1989).)
	Shimizu et al. do not teach that the electrically conductive material is a metal oxide having, such that the bonding layer has a melting point lower than a melting point of the cathode layer.
	However, Suzuki et al. teach of a lithium-air battery, wherein electrically conductive materials used for the cathode materials such as metals or metal oxides, including titanium oxide (dioxide) (para 0066).  The substitution for one known conductive material (a metal oxide, such as titanium oxide, recognized by Suzuki et al.) for another (carbon in Shimizu et al.) would yield the predictable result of providing an operable electrically conductive material within a metal air cell.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute a metal oxide (i.e. titanium oxide) electrically conductive material for the carbon conductive material, as the substation would yield the predictable result of providing an operable electrically conductive material within a metal air cell.  “When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id . at ___, 82 USPQ2d at 1396.” See MPEP §2141(I).  (Note: The boiling point relationship as claimed would be achieved, as the melting point of nickel is lower than that of titanium dioxide.  See the MSDS sheets provided with the action.)
	As to claim 2, Shimizu et al.’s bonding layer (first current collector [14]) comprises Ni (para 0062; fig. 1).
	As to claim 4, the combination renders obvious the limitation, as Suzuki et al., relied upon render obvious the electrically conductive metal oxide material, including titanium oxide (encompasses TixOy wherein 0<x≤2 and 0<y≤3, thus rendering it obvious). See the rejection to claim 1 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 5, Shimizu et al.’s the cathode layer is porous (as it allows air to be distributed and discharge materials to be released therein) (see para 0059, which notes high specific surface area; see fig. 2 for air entering).  
	As to claim 10, Shimizu et al.’s second current collector [15] serves as a gas diffusion layer on at least one surface of the cathode layer (as it is on the surface and allows air in; see fig. 2).
	As to claim 11, Shimizu et a.’s embodiment where the electrolyte is conductive glass (para 061) would yield that the cathode layer does not comprise an organic electrolyte.
Claim 6, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. in view of Suzuki et al., as applied to claim 1, further in view of US 2018/0114977 (Sakamoto et al.). 
	As to claim 6, Shimizu et al. do not teach that the porosity of the cathode layer is about 90 volume percent or less, based on a total volume of the cathode layer.
	However, Sakamoto et al. teach of a cell, such as a lithium-air (metal-air) cell para 0040).  The cathode has a porosity of 5-30% (para 0056).  The combination of the teaching of Sakamoto et al. (regarding a 5-30% porosity of a cathode in a metal-air cell) with Suzuki et al. (metal air cell with a porous cathode) would yield the predictable result of providing an operable cell (that allows air to the cathode).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine a 5-30% porosity of a cathode in a metal-air cell (as taught by Sakamoto et al. and applied to Suzuki et al.), as the combination would yield the predictable result of providing an operable cell (that allows air into the cathode).
	As to claims 8-9, Shimizu et al. teach of a glass-ceramic electrolyte (para 0061) but do not teach the solid electrolyte layer comprises at least one compound having a NASICON structure, a garnet structure, or a perovskite structure (as in claim 8), specifically wherein the compound is at least one of Li1+aAlaTi2-a(PO4)3 wherein 0<a 1, LiaLa3Zr2O12 wherein 5<a<9, or La055Li0.35TiO3 (as in claim 9).  
	However, Sakamoto et al. teach of solid-state ionic conducting electrolytes including oxides (encompasses glass-ceramics).  Specifically, NaSICON, garnet, and perovskite materials are set forth (para 0057) (as applied to claim 8).  One exemplified material is Li7Lz3Zr2O12 (para 0065) (as applied to claim 9 - LiaLa3Zr2O12 at a=7).  The substitution of one known solid electrolytic material (such as NaSICON, garnet, or perovskite materials, specifically Li7Lz3Zr2O12 taught by Sakamoto et al.) for another (glass-ceramic of Shimizu et al.) would yield the predictable result of providing an ion-conducing electrolytic material.  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to substitute NaSICON, garnet, or perovskite materials, specifically Li7Lz3Zr2O12 for a glass-ceramic as the electrolytic material, as the substitution 
would yield the predictable result of providing an ion-conducing electrolytic material.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shimizu et al. in view of Suzuki et al., as applied to claim 1 above, further in view of US 2015/0340702 (Ishikawa et al.). 
	As to claim 7, Shimizu et al. do not teach that the specific surface area of the cathode layer is about 1 square meter per gram or more, based on a total specific surface area of the cathode layer.
	However, Ishikawa et al. teach of a metal-air cell (abs), wherein a porous cathode of a large specific surface is selected, so that a large amount of oxygen can be taken in and a large amount of current can be generated (para 0021).  Accrodingly, having the specific surface area of the cathode layer is about 1 square meter per gram or more, based on a total specific surface area of the cathode layer (i.e. a large specific surface area) would be routine optimization – the discovery of optimum or a workable range – for allowing a large amount of oxygen through to generate a large amount of current, wherein routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the specific surface area of the cathode layer be about 1 square meter per gram or more, based on a total specific surface area of the cathode layer (i.e. a large specific surface area), as this is routine optimization that  is merely the discovery of optimum or a workable range – for allowing a large amount of oxygen through to generate a large amount of current – which has been held to be obvious by the Office; see MPEP 2144.05(II).
Claims 1, 3, 5-9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al in view of US 2018/0248189 (Pan et al.). 
	As to claim 1, Sakamoto et al. teach a metal-air battery (para 0040) comprising: an anode layer comprising a metal (i.e. lithium; para 0040); a cathode layer comprising an electrically conductive metal oxide (para 0030 has lithium titanium oxide as a lithium host material; para 0052-0055 indicates that the electrode is formed by putting a metal in a lithium host material); a solid electrolyte layer between the anode layer and the cathode layer (para 0057).
	Sakamoto et al. do not teach a bonding layer disposed between the cathode layer and the solid electrolyte layer, and bonding the cathode layer to the solid electrolyte layer, such that the electrically conductive metal oxide has a melting point lower than a melting point of the cathode layer.
	However, Pan et al. teach solid state lithium air batteries (para 0049, 0061), wherein a binder resin is placed on the active layer in a 1 nm – 10 µm thickness (para 0049).  The motivation for placing a binder resin layer covering the surface of the active material layer (claimed bonding layer for bonding the cathode layer to the solid electrolyte layer) is to protect the cathode active material layer (para 0049). Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to place a binder resin layer covering the surface of the active material layer (claimed bonding layer for bonding the cathode layer to the solid electrolyte layer) to protect the cathode active material layer.  (Note: Regarding the bonding layer having a melting point lower than a melting point of the cathode layer – resin binders (not usable in high temperature cells due to decomposition) have lower melting points in ceramics (usable in higher temperature cells due to high temperature stability).)
	As to claim 3, the combination renders the limitation obvious, as Pan et al. renders obvious applying a binder resin (bonding layer) in a 1 nm – 10 µm thickness (para 0049) (overlaps the claimed range thus renders it obvious).  See the rejection to claim 1 for full details, incorporated herein but not reiterated herein for brevity’s sake.  
	As to claim 5, Sakamoto et al. teach that the cathode layer is porous (para 0056).
	As to claim 6, Sakamoto et al. teach that the cathode layer is between 5-30% porous by volume (para 0056) (overlaps the claimed invention, thus renders it obvious).
	As to claim 8, Sakamoto et al. teach of NaSICON, garnet, and perovskite materials electrolyte materials (para 0057). 
	As to claim 9, Sakamoto et al. exemplifies material is Li7Lz3Zr2O12 (para 0065) (claimed LiaLa3Zr2O12 at a=7).  
	As to claim 11, Sakamoto et al.’s cathode layer does not comprise an organic electrolyte (note: only inorganics listed) (para 0057).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Pan et al., as applied to claim 1 above, further in view of Ishikawa et al. 
	As to claim 7, Sakamoto et al. do not teach that the specific surface area of the cathode layer is about 1 square meter per gram or more, based on a total specific surface area of the cathode layer.
	However, Ishikawa et al. teach of a metal-air cell (abs), wherein a porous cathode of a large specific surface is selected, so that a large amount of oxygen can be taken in and a large amount of current can be generated (para 0021).  Accrodingly, having the specific surface area of the cathode layer is about 1 square meter per gram or more, based on a total specific surface area of the cathode layer (i.e. a large specific surface area) would be routine optimization – the discovery of optimum or a workable range – for allowing a large amount of oxygen through to generate a large amount of current, wherein routine optimization has been held to be obvious by the Office; see MPEP 2144.05(II).
Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to have the specific surface area of the cathode layer be about 1 square meter per gram or more, based on a total specific surface area of the cathode layer (i.e. a large specific surface area), as this is routine optimization that  is merely the discovery of optimum or a workable range – for allowing a large amount of oxygen through to generate a large amount of current – which has been held to be obvious by the Office; see MPEP 2144.05(II).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. in view of Pan et al., as applied to claim 1 above, further in view of US 2016/0064785 (Kim et al.). 
	As to claim 10, Sakamoto et al. teaches of the presence of current collectors for the electrodes (para 0040) (fig. 1 – current collector [112] on cathode [114]).  Sakamoto et al. do not teach a gas diffusion layer on at least one surface of the cathode layer.
	However, Kim et al. teach of a lithium air battery (abs).  The current collector is porous and serves as a gas diffusion layer for air (para 0080).
The combination of the teaching of Kim et al. (regarding having the current collector be porous and using it as a gas diffusion layer) with Sakamoto et al. (having a current collector without a specified structure) would yield the predictable result of providing an operable cell (that allows air to the cathode).  Therefore it would have been obvious to one having ordinary skill in the art at the time the claimed invention was made (as applicable to pre-AIA  applications) or effectively filed (as applicable to AIA  applications) to combine a current collector with a porous structure to act as a gas diffusion layer, as the combination would yield the predictable result of providing an operable cell (that allows air into the cathode).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENIA WANG whose telephone number is (571)272-4942. The examiner can normally be reached a flex schedule, generally Monday-Thursday 5:30 -7:30(AM) and 9:00-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENIA WANG/Primary Examiner, Art Unit 1759